Citation Nr: 0533731	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  02-03 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hyperacusis, also 
claimed as ear pain.

3.  Entitlement to service connection for major depression 
and anxiety, claimed as secondary to hyperacusis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from February 1987 to February 
1989 and from April 1990 to September 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2000 and March 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania.

The veteran and his spouse testified before the undersigned 
at a Board hearing in Washington, D.C. in October 2005.  A 
transcript of that hearing has been associated with the 
claims folder.

The Board notes that the veteran's appeal originally included 
the issue of service connection for Meniere's disease.  
However, the veteran withdrew that claim during the June 2002 
personal hearing at the RO.  Therefore, the issue is not 
currently before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

VA is required to make reasonable efforts to obtain relevant 
records, including private records, that the claimant 
adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(b).  If after making such reasonable 
efforts VA is unable to obtain all of the relevant records 
sought, VA must so notify the claimant. Id.  Such notice must 
identify the records not obtained, explain the efforts made 
to obtain them, and describe any further action VA will take 
on the claim. Id.  VA regulation clarifies that "reasonable 
efforts" will generally consist of an initial request for 
the records and, if the records are not received, at least 
one follow-up request.  38 C.F.R. § 3.159(c)(1).

In this case, in August 1999, the RO issued a request to a 
Dr. "R. G." for records of treatment related to the ears 
beginning in 1990.  The RO did not receive any response to 
this request.  There is no indication that the RO provided 
the veteran with the notice and advice required by VA law and 
regulation.  A remand is required to address this deficiency.

In addition, the duty to assist includes the responsibility 
to obtain any relevant records from the Social Security 
Administration.  Voerth v. West, 13 Vet. App. 117, 121 
(1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  Review of 
the claims folder reveals that the veteran was pursuing a 
disability benefits claim, based at least, in part, on 
tinnitus and ear pain, in or about 1999.  Records reflecting 
the outcome of the claim and the evidence on which it was 
based are not of record.  

Similarly, it appears that the veteran filed a claim for 
worker's compensation or disability benefits based on his 
employment with the United States Postal Service in or about 
2004 or 2005.  Records of this claim would be useful in the 
adjudication of the instant appeal.  On remand, the RO should 
attempt to secure records from the Social Security 
Administration and the Office of Personnel Management 
regarding these claims.

The Board defers any action on the veteran's claim for 
secondary service connection for major depression and anxiety 
pending completion of the development discussed above.  

Accordingly, the case is REMANDED for the following action: 

1.  The RO should issue a follow-up to 
the August 1999 request for records from 
a Dr. "R.G." as required by law and 
regulation.  It should also provide the 
appropriate notice and advice to the 
veteran concerning that request for 
records as required by law and 
regulation.

2.  The RO should attempt to secure from 
the Social Security Administration any 
disability determination and associated 
medical records related to the veteran's 
disability claim made in or about 1999.  
If no records are available, a reply to 
that effect is required and must be 
associated with the claims folder.   

3.  The RO should attempt to secure from 
the Office of Personnel Management 
records associated with any worker's 
compensation or disability benefits claim 
filed by the veteran in or about 2004 or 
2005 based on his employment with the 
United States Postal Service.  If no 
records are available, a reply to that 
effect is required and must be associated 
with the claims folder.

4.  After completing the above 
development, the RO should determine 
whether any additional development is 
required and then readjudicate the issues 
on appeal.  If the disposition of any 
issue remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

